DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I (the species in which the first holding device is a tool post that holds a cutting tool as the tool as in at least Figures 1-6) in the reply filed on 7/12/2021 was previously acknowledged.
Claims 4 and 5 were previously withdrawn (and still are) from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/12/2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a first holding device…for holding a tool” in claim 1;
“a second holding device…for holding the tool” in claim 1;
“an exchange mechanism for exchanging the tool and another tool of the one or more tools between the second holding device and the storage unit” in claim 1;
“a cleaning mechanism for cleaning around the tool held on the first holding device” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 8, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Lines 1-2 of claim 6
Lines 1-2 of claim 8 state, “wherein the robot includes a main body and one or more end effectors exchangeably mounted on the main body.”  This limitation is viewed to be vague and indefinite, because it is unclear as to whether or not the main body and the end effectors are provided in addition to the plurality of robot arms.  Note that claim 1 (from which claim 8 directly depends) set forth in lines 12-13 thereof, “the robot being a serial multiple-joint arm robot including a plurality of robot arms serially connected in one string via joints.”  In other words, does said robot include the plurality of robot arms and said robot further includes the main body and the one or more end effectors?  Or, for example, does the main body include the plurality of robot arms, noting that in paragraph [0029] of the specification it is disclosed that “The main body of the inside robot 24, including a plurality of robot arms 38, has an end effector 40, which is exchangeably mounted thereon.”  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurada (Japan Publication No. JP 58-223543 A) in view of Minosawa (Japan Publication No. JP 63-062636 A).
Please note that both Sakurada and Minosawa were cited on the PTO-892 mailed on 8/11/2021.  
Claim 1:  Please note that Examiner will be presenting two different interpretations of the art.  As will be seen below, the interpretations differ with respect to which elements of Sakurada are considered to be the first holding device, the second holding device, and the robot.  
First Interpretation
Figure 1 of Sakurada shows a machine tool (1) for machining a workpiece (W) by means of a cutting tool (T).  
Please note that lines 3-4 of claim 1 set forth therein, “a first holding device…, the first holding device being for holding a tool.”  This claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Based on the foregoing, “a first holding device” is presumed to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Examiner notes that disclosure is provided in paragraph [0012] of the specification on the first holding device of Applicant’s machine tool being “a tool post that holds a cutting tool as a tool,” “a workpiece main spindle that holds a chuck claw as the tool,” or “a tailstock that holds a tailstock tool as the tool.”  
With respect to Sakurada, Examiner directs attention to Figures 1 and 6 in which it can be seen that the machine tool (1) has a tool post (10+11).  As can best be seen in Figure 1, said tool post (10+11) holds a cutting tool (T) as a tool (T).  Noting again that Applicant provides disclosure in paragraph [0012] of the specification on the first holding device being “a tool post that holds a cutting tool as a tool,” Sakurada’s tool post (10+11) that holds a cutting tool (T) as a tool (T) will hereinafter be referred to by Examiner as “the first holding device (10+11).”
Next, it is noted that lines 5-6 of claim 1 set forth therein, “a second holding device…, the second holding device being for holding the tool.”  This claim limitation(s) uses a generic 
With respect to Sakurada, attention is directed to Figure 6 in which an assembly (26, 27) comprising a moving table (26) and a tool pot (27) can be seen.  Said assembly (26, 27) of Sakurada can hold the tool (T) in the tool pot (27) thereof prior to the tool (T) being passed to the first holding device (10+11) for machining, for example, or after the tool (T) has been used by the first holding device (10+11) and is in the process of being returned to a storage unit (17) of the machine tool (1), for example.  
Based on the foregoing, the assembly (26+27) of Sakurada constitutes an equivalent of the “second holding device.”  This is because the assembly (26+27) carries out the function specified in lines 5-6 of the claim, said function being “holding the tool.”  Also, the assembly (26+27) isn’t excluded by any explicit definition provided in Applicant’s specification, and the assembly (26+27) performs the identical function (holding the tool), and produces substantially the same result as the corresponding “second holding device (18)” of Applicant.  Therefore, the assembly (26+27) of Sakurada will hereinafter be referred to by Examiner as “the second holding device (26+27).”  
Next, with regards to the storage unit (17) of the machine tool (1), it is for storing one or more tools (T).  Each of the one or more tools (T) is receivable within a tool pot (22) of said storage unit (17).  (See at least Figure 6).  
an exchange mechanism for exchanging the tool and another tool of the one or more tools between the second holding device and the storage unit.”  This claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Based on the foregoing, “an exchange mechanism” is presumed to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  It is noted that disclosure is provided by Applicant in paragraph [0011] of the specification on the exchange mechanism of Applicant’s machine tool being “an automatic tool changer including at least one of an exchange arm and a robot arm.”  
With respect to Sakurada, Examiner directs attention to Figure 6 in which it can be seen that the machine tool (1) has an automatic tool changer (21) including an exchange arm (18).  Regarding the automatic tool changer (21), it provides for exchanging the tool (T) and another tool (T) of the one or more tools (T) between the second holding device (26+27) and the storage unit (17).  Noting again that Applicant provides disclosure in paragraph [0011] of the specification on the exchange mechanism being “an automatic tool changer including at least one of an exchange arm and a robot arm,” Sakurada’s automatic tool changer (21) that includes an exchange arm (18) will hereinafter be referred to as “the exchange mechanism (21).”  Since a robot (which will be described by Examiner in more detail momentarily) is provided between the exchange mechanism (21) and the first holding device (10+11), it is noted that said exchange mechanism (21) is “unable to directly access the first holding device [10+11].”  
	The machine tool is also provided with the robot for moving the tool (T) between said first holding device (10+11) and said second holding device (26+27).  As to the robot, it is a serial multiple-joint arm robot comprising a plurality of robot arms serially connected in one 24, arm 28, and arm 29.  With respect to the joints, they include joint 6 and joint 25.  Please note that robot comprises arms and joints that are alternately connected such that “the plurality of robots arms [are] serially connected in one string via joints.”  For example, arms 24 and 28 are serially connected in one string via joints 6 and 25.  Additionally/Alternatively, arms 24 and 29 are serially connected in one string via joints 6 and 25.  Please be advised that the robot is broadly set forth by Applicant noting that the robot arms and joints are not required by the limitations of claim 1 to be connected to each other in such a manner that the robot arms have to be able to incur any particular type of movement, for example.  Noting this, via arm 28 (hereinafter the horizontal arm (28)) or via arm 29 (hereinafter the vertical arm (29)), the tool (T) is moved by the robot between the second holding device (26+27) and the first holding device (10+11). Via the horizontal arm (28) thereof, for example, the robot is able to move the tool (T) between the second holding device’s (26+27) tool pot (27) and a horizontal main shaft/spindle (12) of the first holding device (10+11).  
	Next, Examiner directs attention to Figure 5 of Sakurada.  Figure 5 shows therein the controller (16) of the machine tool.  Said controller (16) provides for controlling each of the first holding device (10+11), the second holding device (26+27), the exchange mechanism (21), and the robot.  In performing such control, the tool (T) and the another tool (T) are exchanged between the first holding device (10+11) and storage unit (17) via the exchange mechanism (21), second holding device (26+27), and robot.  
For example, when the tool (T) mounted in the vertical main shaft/spindle (13) of the first holding device (10+11) is to be returned to the storage unit (17), the controller (16) moves the plurality of robot arms (24, 28, 29) into position to interface with the tool (T) such that the 
	The machine tool (1) of Sakurada though, doesn’t have a machining chamber.  This is because the machine tool (1) doesn’t have a machine cover/guard, which would provide separation between the outside and the interior of the machine cover/guard, said interior corresponding to a machining chamber.  Based on the foregoing, Sakurada doesn’t provide disclosure on the first holding device (10+11) being “installed in a machining chamber” or the second holding device (26+27) being “installed in the machining chamber.”
	Figure 1 of Minosawa though, shows a movable splash guard for a machine tool.  As can best be seen between Figures 1 and 2, the splash guard has a front cover (30) and rear cover (32), which are connected by side walls.  The splash cover is also provided with legs (38) to which wheels (36) are attached.  Regarding the front cover (30), it has two sliding doors (40) that can be opened so as to provide an operator with access to a machining chamber enclosed by said 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the machine tool (1) of Sakurada with the movable splash guard of Minosawa, so as to help ensure the safety of an operator of the machine tool (1) and to prevent chips and cutting fluid from scattering beyond the splash guard.  In making this modification, it is noted that the movable splash guard of Minosawa will enclose the machine tool (1) of Sakurada such that each of the first holding device (10+11), the robot, the second holding device (26+27), the exchange mechanism (21), and the storage unit (17) are installed within the interior of the splash guard, said interior corresponding to a machining chamber.  Thus, in the modified machine tool (1), the first holding device (10+11) and the second holding device (26+27) are each “installed in the machining chamber.”

Second Interpretation
Figure 1 of Sakurada shows a machine tool (1) for machining a workpiece (W) by means of a cutting tool (T).  
Please note that lines 3-4 of claim 1 set forth therein, “a first holding device…, the first holding device being for holding a tool.”  This claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Based on 
With respect to Sakurada, attention is directed to Figure 6 in which a main shaft ram (10) and a turning head (11) are shown.  With regards to the turning head (11), it comprises each of a horizontal main shaft/spindle (12) and a vertical main shaft/spindle (13).  With respect to the horizontal main shaft/spindle (12), it can hold a tool (T) therein for machining.  
Based on the foregoing, the horizontal main shaft/spindle (12) of Sakurada constitutes an equivalent of the “first holding device.”  This is because the horizontal main shaft/spindle (12) carries out the function specified in lines 3-4 of the claim, said function being “holding a tool.”  Also, the horizontal main shaft/spindle (12) isn’t excluded by any explicit definition provided in Applicant’s specification.  Lastly, the horizontal main shaft/spindle (12) of Sakurada performs the identical function (holding a tool), and produces substantially the same result as the corresponding “first holding device” of Applicant.  Therefore, the horizontal main shaft/spindle (12) of Sakurada will hereinafter be referred to by Examiner as “the first holding device (12).”  
Next, it is noted that lines 5-6 of claim 1 set forth therein, “a second holding device…, the second holding device being for holding the tool.”  This claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Based on the foregoing, “a second holding device” is presumed to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  It is noted that disclosure is provided by 
With respect to Sakurada, Examiner again directs attention to Figure 6 in which the vertical main shaft/spindle (13) can be seen on the turning head (11) of the machine tool (1).  Said vertical main shaft/spindle (13) provides for holding the tool (T) for machining.  Noting again that Applicant provides disclosure within paragraph [0011] of the specification on the second holding device of Applicant’s machine tool being “a tool main spindle,” Sakurada’s vertical main shaft/spindle (13) will hereinafter be referred to by the Examiner as “the second holding device (13).”
Next, as can be seen in Figures 1 and 6 of Sakurada, the machine tool (1) further comprises a storage unit (17) for storing one or more tools (T).  Each of the one or more tools (T) is receivable within a tool pot (22) of said storage unit (17).  
Please note that lines 8-10 of claim 1 set forth therein, “an exchange mechanism for exchanging the tool and another tool of the one or more tools between the second holding device and the storage unit.”  This claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Based on the foregoing, “an exchange mechanism” is presumed to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  It is noted that disclosure is provided by Applicant in paragraph [0011] of the specification on the exchange mechanism of Applicant’s machine tool being “an automatic tool changer including at least one of an exchange arm and a robot arm.”  
With respect to Sakurada, Examiner directs attention to Figure 6 in which it can be seen that the machine tool (1) has an automatic tool changer (21) including an exchange arm (18).  As 
	With regards to the robot, it is a serial multiple-joint arm robot comprising a plurality of robot arms that are serially connected in one string via joints.  As to the plurality of robot arms, they include arm 24, arm 28, and arm 29.  As to the joints, they include joint 6 and joint 25.  Please note that the robot comprises arms and joints that are alternately connected such that “the plurality of robots arms [are] serially connected in one string via joints.”  For example, arms 24 and 28 are serially connected in one string via joints 6 and 25.  Additionally/
Alternatively, arms 24 and 29 are serially connected in one string via joints 6 and 25.  Please be advised that the robot is broadly set forth by Applicant noting that the robot arms and joints are not required by the limitations of claim 1 to be connected to each other in such a manner that the robot arms have to be able to incur any particular type of movement, for example.  Noting this, via a tool pot (27) (which is connected to joint 25) and arms 28 and 29 ((hereinafter the 
Next, Examiner directs attention to Figure 5 of Sakurada.  Figure 5 shows therein the controller (16) of the machine tool.  Said controller (16) provides for controlling each of the first holding device (12), the second holding device (13), the exchange mechanism (21), and the robot.  In performing such control, the tool (T) and the another tool (T) are able to be exchanged, for example, between the first holding device (12) and storage unit (17) via the exchange mechanism (21), second holding device (13), and robot.  
For example, when a tool (T) mounted in the first holding device (12) is needed for vertical machining of a workpiece (W) prior to being returned to the storage unit (17), the controller (16) can control the robot so as to exchange the tool (T) between the first (12) and second holding devices (13) via the tool pot (27) and the horizontal and vertical arms (28, 29) of the plurality of robot arms (24, 28, 29).  Once vertical machining of the workpiece (W) has been completed, the controller (16) can move the plurality of robot arms (24, 28, 29) into position such that the vertical arm (29) of said plurality of robot arms (24, 28, 29) grasps the tool (T).  Once the vertical arm (29) has the tool (T), the tool pot (27) is controlled so as to be pivoted downward.  After said pivoting, the tool pot (27) can receive the tool (T).  Once the 
Please note that these steps are reversed when the another tool (T), which is stored in a given tool pot (22) of the storage unit (17), is to first be mounted in the second holding device (13) for vertical machining and to subsequently be mounted in the first holding device (12) for horizontal machining, for example.  Thus, in this way, the tool (T) and the another tool (T) are able to be exchanged between the first holding device (12) and the storage unit (17) by way of the exchange mechanism (21), the second holding device (13), and the robot.  
	The machine tool (1) of Sakurada though, doesn’t have a machining chamber.  This is because the machine tool (1) doesn’t have a machine cover/guard, which would provide separation between the outside and the interior of the machine cover/guard, said interior corresponding to a machining chamber.  Based on the foregoing, Sakurada doesn’t provide disclosure on the first holding device (12) being “installed in a machining chamber” or the second holding device (13) being “installed in the machining chamber.”
	Figure 1 of Minosawa though, shows a movable splash guard for a machine tool.  As can best be seen between Figures 1 and 2, the splash guard has a front cover (30) and rear cover (32), which are connected by side walls.  The splash cover is also provided with legs (38) to which wheels (36) are attached.  Regarding the front cover (30), it has two sliding doors (40) that can be opened so as to provide an operator with access to a machining chamber enclosed by said movable splash guard.  Among the elements in the machining chamber are a holding device (18) and a storage unit (20) of the machine tool.  By having the splash guard, it is noted that chips and 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the machine tool (1) of Sakurada with the movable splash guard of Minosawa, so as to help ensure the safety of an operator of the machine tool (1) and to prevent chips and cutting fluid from scattering beyond the splash guard.  In making this modification, it is noted that the movable splash guard of Minosawa will enclose the machine tool (1) of Sakurada such that each of the first holding device (12), the robot, the second holding device (13), the exchange mechanism (21), and the storage unit (17) are installed within the interior of the splash guard, said interior corresponding to a machining chamber.  Thus, in the modified machine tool (1), the first holding device (12) and the second holding device (13) are each “installed in the machining chamber.”

Claim 2:  Please note that this rejection is being made with respect to the second interpretation of the art that was made in the rejection of claim 1.  
As was stated above within the second interpretation of the art in the rejection of claim 1, the second holding device (13) is a vertical main shaft/spindle (13) that holds a tool (T).  As to the tool (T), it is a cutting tool (T) for workpiece (W) machining.  As to the exchange mechanism (21), it is reiterated that it is as an automatic tool changer (21) including an exchange arm (18).  

Claim 3:  Please note that this rejection is being made with respect to the first interpretation of the art that was made in the rejection of claim 1.  
first interpretation of the art in the rejection of claim 1, the first holding device (10+11) is a tool post (10+11) that holds a cutting tool (T) as the tool (T).  Please note the post-shaped main shaft ram (10) and turning head (11) of the tool post (10+11) are shown in Figure 6 of Sakurada.  

Claim 6:  Please note that this rejection is being made with respect to the first interpretation of the art that was made in the rejection of claim 1.  
With regards to the second holding device (26+27), it can hold a tool (T) previously held by the first holding device (10+11), for example, via its tool pot (27), which is a tool connecter.  Be advised that the tool pot (27) and a tool mount, e.g. the horizontal main shaft/spindle (12), of the first holding device (10+11) each have a circular opening for receiving the tool (T).  Since the horizontal main shaft/spindle (12) and the tool pot (27) each having a circular opening for receiving the tool (T), they have the “same shape.”  
Also, the second holding device (26+27) holds the tool (T) previously held by the first holding device (10+11), for example, via its moving table (26), noting that the moving table (26) constitutes a machine connector as it connects the tool pot (27) to one of the joints (25) of the robot.  As Figure 2 of Sakurada shows, the moving table (26)/machine connector is connected to a tool mount (41, 42) of the second holding device (26+27).  The tool mount (41, 42) constitutes such, because when the tool (T) is received in the tool pot (27), retraction and extension of the rod (42) of the tool mount (41, 42) mounts the tool (T) in either a horizontal orientation or a vertical orientation.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sakurada (Japan Pub. No. JP 58-223543 A) in view of Minosawa (Japan Pub. No. JP 63-062636 A), and further in view of Gardner et al. (U.S. Patent No. 9,238,287 B2).  
Claim 7:  Examiner notes note that claim 7 will be rejected by Examiner with respect to each of the two different interpretations of the art made in the rejection of claim 1.  
First Interpretation
Lines 1-2 of claim 7 set forth therein, “a cleaning mechanism for cleaning around the tool held on the first holding device.”  This claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Based on the foregoing, “a cleaning mechanism” is presumed to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  It is noted that disclosure is provided by Applicant in paragraph [0029] of the specification on the cleaning mechanism of Applicant’s machine tool being “a fluid ejecting nozzle for ejecting fluid, such as cutting oil or air, a brush or scraper for removing foreign matters, and a suction nozzle for sucking foreign matters.”  
Sakurada/Minosawa though, does not disclose the machine tool (1) as further comprising “a cleaning mechanism for cleaning around the tool [T] held on the first holding device [10+11].”  
Figure 1 of Gardener et al. though shows a machine tool (10).  Said machine tool (10) comprises a first holding device (12) on which a pair of nozzle assemblies (NA1, NA2) are mounted.  As can best be seen in Figure 2, each nozzle assembly (NA1, NA2) of the pair of nozzle assemblies (NA1, NA2) has a respective pivotable nozzle (N1, N2).  According to Gardener et al., each nozzle assembly (NA1, NA2) is connected to a supply of cooling fluid (S) 
According to Gardener et al., the nozzle assemblies (NA1, NA2) are mounted 180° apart on the first holding device (12).  With the pivotable nozzles (N1, N2) thereof, the pair of nozzle assemblies (NA1, NA2) deliver flow streams (F1', F2') of fluid (S) at a first position (P') and then at an alternate position (P'').  Generally, these positions (P', P'') are on a cutting tool (18) [column 4, lines 26-35].  Note that in spraying fluid (S) at the cutting tool (18) that is held on the first holding device (12), the tool (18) is not only being cooled, it is also being cleaned.  This is because, for example, chips and swarf that adhere to the surface of the cutting tool (18) are being washed away by the fluid (S) that is ejected by the pivotable nozzles (N1, N2) of the nozzle assemblies (NA1, NA2).  Noting again that Applicant provides disclosure within paragraph [0029] of the specification on the cleaning mechanism of Applicant’s machine tool being “a fluid ejecting nozzle for ejecting fluid,” the nozzle assemblies (NA1, NA2) of Gardener et al. that eject fluid (S) will hereinafter be referred to as “the cleaning mechanism (NA1, NA2).”  Thus, Gardener et al. discloses a cleaning mechanism (NA1, NA2) for cleaning around the tool (18) held on the first holding device (12).  Regarding the control unit (MCU), it is noted that it (MCU) makes adjustments to the cleaning mechanism (NA1, NA2) during cutting [column 10, lines 60-63].  As such, the cleaning mechanism (NA1, NA2) is able to 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the machine tool (1) of Sakurada with the cleaning mechanism (NA1, NA2) and control unit (MCU) of Gardener et al., so as to provide the machine tool (1) of Sakurada with the ability to clean a given tool (T) that is mounted to the first holding device (10+11).  In making this modification, it is noted that the cleaning mechanism (NA1, NA2) will be mounted to the first holding device (10+11) such that the nozzle assemblies (NA1, NA2) of the cleaning mechanism (NA1, NA2) are mounted 180° apart on the first holding device (10+11) in accordance with the disclosure of Gardener et al.  Furthermore, in accordance with the disclosure of Gardener et al., the control unit (MCU) will work in conjunction with the controller (16) of Sakurada so as to receive commands therefrom.  
In making the above modification, please be advised that when the tool (T) is held on the first holding device (10+11), it will have flow streams (F1', F2') of fluid (S) delivered thereto from the cleaning mechanism (NA1, NA2) during workpiece (W) cutting.  In spraying fluid (S) at the tool (T) that is held on the first holding device (10+11), the tool (T) is not only being cooled, it is also being cleaned.  This is because, for example, chips and swarf that adhere to the surface of the tool (T) are being washed away by the fluid (S) that is ejected by the pivotable nozzles (N1, N2) of the cleaning mechanism (NA1, NA2).  Furthermore, since the control unit (MCU) makes adjustments to the cleaning mechanism (NA1, NA2) during cutting, and because said control unit (MCU) receives commands from the controller (16) of Sakurada, it follows that the controller (16) causes the cleaning mechanism (NA1, NA2) to clean around the tool (T) held by the first holding device (10+11).  Lastly, when the tool (T) is held by the first holding device 

Second Interpretation
Lines 1-2 of claim 7 set forth therein, “a cleaning mechanism for cleaning around the tool held on the first holding device.”  This claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Based on the foregoing, “a cleaning mechanism” is presumed to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  It is noted that disclosure is provided by Applicant in paragraph [0029] of the specification on the cleaning mechanism of Applicant’s machine tool being “a fluid ejecting nozzle for ejecting fluid, such as cutting oil or air, a brush or scraper for removing foreign matters, and a suction nozzle for sucking foreign matters.”  
Sakurada/Minosawa though, does not disclose the machine tool (1) as further comprising “a cleaning mechanism for cleaning around the tool (T) held on the first holding device (12).”  Examiner reiterates that the first holding device (12) is disposed within the turning head (11) of the machine tool (1).  
Figure 1 of Gardener et al. though shows a machine tool (10).  Said machine tool (10) comprises a mounting head (12) having a first holding device (14).  As can be seen in each of Figures 1 and 2, the mounting head (12) is the element on which a pair of nozzle assemblies 
According to Gardener et al., the nozzle assemblies (NA1, NA2) are mounted to be 180° apart on the mounting head (12).  With the pivotable nozzles (N1, N2) thereof, the pair of nozzle assemblies (NA1, NA2) deliver flow streams (F1', F2') of fluid (S) at a first position (P') and then at an alternate position (P'').  Generally, these positions (P', P'') are on a cutting tool (18) [column 4, lines 26-35].  Note that in spraying fluid (S) at the cutting tool (18) that is held on the first holding device (14), the tool (18) is not only being cooled, it is also being cleaned.  This is because, for example, chips and swarf that adhere to the surface of the cutting tool (18) are being washed away by the fluid (S) that is ejected by the pivotable nozzles (N1, N2) of the nozzle assemblies (NA1, NA2).  Noting again that Applicant provides disclosure within paragraph [0029] of the specification on the cleaning mechanism of Applicant’s machine tool being “a fluid ejecting nozzle for ejecting fluid,” the nozzle assemblies (NA1, NA2) of Gardener et al. that eject fluid (S) will hereinafter be referred to as “the cleaning mechanism (NA1, NA2).”  Thus, Gardener et al. discloses a cleaning mechanism (NA1, NA2) for cleaning around the tool (18) held on the first holding device (14).  Regarding the control unit (MCU), it 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the machine tool (1) of Sakurada with the cleaning mechanism (NA1, NA2) and control unit (MCU) of Gardener et al., so as to provide the machine tool (1) of Sakurada with the ability to clean a given tool (T) that is mounted to the first holding device (12).  In making this modification, the cleaning mechanism (NA1, NA2) will be mounted to the turning head (11) of Sakurada such that the nozzle assemblies (NA1, NA2) of the cleaning mechanism (NA1, NA2) are mounted 180° apart in accordance with the disclosure of Gardener et al.  Furthermore, in accordance with the disclosure of Gardener et al., the control unit (MCU) will work in conjunction with the controller (16) of Sakurada so as to receive commands therefrom.  
In making the above modification, please be advised that when the tool (T) is held on the first holding device (12), it will have flow streams (F1', F2') of fluid (S) delivered thereto from the cleaning mechanism (NA1, NA2) during cutting of the workpiece (W).  In spraying fluid (S) at the tool (T) that is held on the first holding device (12), the tool (T) is not only being cooled, it is also being cleaned.  This is because, for example, chips and swarf that adhere to the surface of the tool (T) are being washed away by the fluid (S), which is ejected by the pivotable nozzles (N1, N2) of the cleaning mechanism (NA1, NA2).  Furthermore, since the control unit (MCU) makes adjustments to the cleaning mechanism (NA1, NA2) during cutting, and because said control unit (MCU) receives commands from the controller (16) of Sakurada, it follows that the .

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurada (Japan Pub. No. JP 58-223543 A) in view of Minosawa (Japan Pub. No. JP 63-062636 A), and further in view of Buus (U.S. Patent No. 8,092,357 B1).  
Claims 8 & 9:  Examiner notes note that claims 8 and 9 will be rejected by Examiner with respect to each of the two different interpretations of the art made in the rejection of claim 1.  
First Interpretation
	As was stated within the rejection of claim 1, the machine tool is provided with the robot comprising the plurality of robot arms (24, 28, 29) including the horizontal arm (28) and the vertical arm (29).  The robot further includes the joints (6, 25).  Please be advised that joint 25 in combination with the horizontal arm (28) and the vertical arm (29) form a main body of the robot.  
Noting this, via the horizontal (28) and vertical arms (29) thereof, the robot moves the tool (T) between the second holding device (26+27) and the first holding device (10+11).  For example, via the horizontal arm (28) thereof, the robot can exchange the tool (T) between the second holding device’s (26+27) tool pot (27) and the horizontal main shaft/spindle (12) of the first holding device (10+11).  

Figure 4B of Buss though, shows an exchangeable gripper tool (190) having an integral end effecter (198) for gripping an object, e.g. a workpiece.  Note that the gripper tool (190) can be exchanged between a holding device (106) and an automatic tool changer (110) (please see Figure 1) that is adapted to hold a plurality of tools including said gripper tool (190).  Since the gripper tool (190) can be mounted to the holding device (106), the gripper tool (190) is able to grasp a workpiece and provide the advantage of being able to move the grasped workpiece into a new orientation as required.  	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the machine tool (1) of Sakurada with the exchangeable gripper tool (190) of Buss, so as to provide the machine tool (1) of Sakurada with a tool that provides the advantage of being able to move a grasped workpiece into a new orientation as required.  In providing the machine tool (1) of Sakurada with the exchangeable gripper tool (190) of Buss, said exchangeable gripper tool (190) will be disposed within the storage unit (17) when not in use.  When the exchangeable gripper tool (190) is being transferred to the first holding device (10+11) though, it will at least temporarily be held by either the horizontal arm (28) or the vertical arm (29) of the robot.  When being at least temporarily held by either the horizontal arm (28) or the vertical arm (29) of the robot, said robot has an end effecter (198) (by virtue of the end effecter (198) being an element of the   25 in combination with the horizontal arm (28) and the vertical arm (29) form a main body of the robot.  Thus, in accordance with claim 8, the robot includes the main body and one or more end effecters (198) mounted on the main body when the robot holds the exchangeable gripper tool (190).  Regarding claim 9, said end effecter (198) is an end effecter (198) for gripping an object (such as a workpiece).  

Second Interpretation
	As was stated within the rejection of claim 1, the machine tool is provided with the robot comprising the plurality of robot arms (24, 28, 29) including the horizontal arm (28) and the vertical arm (29).  The robot further includes the joints (6, 25).  Please be advised that joint 25 in combination with the horizontal arm (28) and the vertical arm (29) form a main body of the robot.  
Noting this, via the tool pot (27) (which is connected to joint 25) and the horizontal arm (28) and the vertical arm (29), the robot can move the tool (T) between the first holding device (12) and the second holding device (13).  
Sakurada/Minosawa though, doesn’t provide disclosure on the robot as further including, “one or more end effectors exchangeably mounted on the main body” (claim 8), wherein “the end effecter to be mounted on the robot is selected from a group including an end effecter for gripping an object and an end effecter for cleaning around the tool held on the first holding device” (claim 9).  
Figure 4B of Buss though, shows an exchangeable gripper tool (190) having an integral end effecter (198) for gripping an object, e.g. a workpiece.  Note that the gripper tool (190) can be exchanged between a holding device (106) and an automatic tool changer (110) (please see Figure 1) that is adapted to hold a plurality of tools including said gripper tool (190).  Since the claim 8, the robot includes a main body and one or more end effecters (198) mounted on the main body when the robot holds the exchangeable gripper tool (190).  Lastly, with regards to claim 9, said end effecter (198) is an end effecter (198) for gripping an object (such as a workpiece).   
                                        
Response to Arguments
Applicant's arguments filed 11/11/2021 have been fully considered but they are not persuasive.
With respect to claim 1-3 and 6 and Sakurada and Minosawa, Applicant argues the following:
The USPTO respectfully rejects claims 1-3 and 6 under 35 U.S.C. § 103 as being unpatentable over Sakurada in view of Minosawa. Claim 1 is an independent claim.
A. The cited references do not teach or suggest a robot for exchanging the one or more tools between the first holding device and the second holding device and disconnected from the first holding device and the second holding device, the robot being a serial multiple-joint arm robot including a plurality of robot arms serially connected in one string via joints, as claimed in claim 1. 

Claim 1 claims in relevant part:

“a robot for moving the tool between the first holding device and the second holding device, the robot being a serial multiple-joint arm robot including a plurality of robot arms serially connected in one string via joints” (emphasis added)


No new matter is added by the amendments. Support for the amendments may be found at least in Figures 1-3, 8, 9 and 12-14 and paragraphs 0029 of the present specification as originally filed. Regarding the above limitations, it is respectfully not seen where the cited references teach or suggest the claimed structure quoted above. For example, the USPTO respectfully alleges on page 17 of the Office Action that Sakurada teaches a robot 20 such that it includes a horizontal arm 28, vertical arm 29 and a pivoting tool pot 27. However, it is noted that Sakurada merely discloses that the vertical moving table 25 makes the horizontal arm 28 or the vertical arm 29 in phase with the horizontal main shaft 12 or the vertical main shaft 13 (see page 4, lines 15-17 of the machine-translation), and does not disclose that the alleged horizontal arm 28 and the alleged vertical arm 29 are serially connected in one string via joints.

Therefore, it is respectfully submitted that Sakurada does not disclose “a robot for moving the one or more tools between the first holding device and the second holding device, the robot being a serial multiple-joint arm robot including a plurality of robot arms serially connected in one string via joints,” as claimed in amended claim 1.



Therefore, it is respectfully submitted that Sakurada and Minosawa, either alone or in combination, do not teach or suggest “a robot for moving the one or more tools between the first holding device and the second holding device, the robot being a serial multiple-joint arm robot including a plurality of robot arms serially connected in one string via joints,” as recited in amended claim 1.

In contrast, present Figures 1-3, 8, 9 and 12-14 illustrate one possible exemplary embodiment of the claimed invention. For example, the machine tool 10 includes the inside robot 24. The inside robot 24 is a robot installed in the machining chamber 12. In this embodiment, the inside robot 24 is a serial multiple-joint arm robot including a plurality of robot arms 38 serially connected in one string via joints (see paragraph 0029 of the present specification).

The distinction noted above is important and non-trivial for obviousness purposes because it results in significant advantages over conventional devices. For example, it is possible to provide various functions with the serial multiple-joint arm robot.

Thus, it is respectfully asserted that the cited references, taken either alone or in combination, do not teach or suggest all of the limitations of independent claim 1. Therefore, it is respectfully asserted that independent claim 1 is allowable.

Applicant’s arguments have been considered, but are not persuasive.  
First, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a robot…disconnected from the first holding device and the second holding device) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 
Second, please be advised that the robot is broadly set forth by Applicant noting that the robot arms and joints are not required by the limitations of claim 1 to be connected to each other in such a manner that the robot arms have to be able to incur any particular type of movement, for example.  Furthermore, note no particular joint structure, for example, is recited in claim 1.
Noting this, with respect to the robot and the first interpretation of Sakurada, the robot of   Sakurada comprises a plurality of robot arms and a plurality of joints.  As to the plurality of robot arms, they include arm 24, arm 28, and arm 29.  With respect to the joints, they include joint 6 and joint 25.  Please be advised that robot comprises arms and joints that are alternately connected such that “the plurality of robots arms [are] serially connected in one string via joints.”  Arms 24 and 28 are serially connected in one string via joints 6 and 25, for example.  Additionally/ Alternatively, arms 24 and 29 are serially connected in one string via joints 6 and 25.  Thus, in contrast to Applicant’s argument, Sakurada does indeed provide disclosure upon “the robot being a serial multiple-joint arm robot including a plurality of robot arms serially connected in one string via joints.”  Sakurada also provides disclosure on the robot “moving the tool between the first holding device and the second holding device.”  Via arm 28 (hereinafter the horizontal arm (28)) or via arm 29 (hereinafter the vertical arm (29)), the tool (T) is moved by the robot between the second holding device (26+27) and the first holding device (10+11).  Via the horizontal arm (28) thereof, for example, the robot can move the tool (T) between the second holding device’s (26+27) 
Likewise, with respect to the robot and the second interpretation of Sakurada, the robot of   Sakurada comprises a plurality of robot arms and a plurality of joints.  As to the plurality of robot arms, they include arm 24, arm 28, and arm 29.  With respect to the joints, they include joint 6 and joint 25.  Please be advised that robot comprises arms and joints that are alternately connected such that “the plurality of robots arms [are] serially connected in one string via joints.”  Arms 24 and 28 are serially connected in one string via joints 6 and 25, for example.  Additionally/ Alternatively, arms 24 and 29 are serially connected in one string via joints 6 and 25.  Thus, in contrast to Applicant’s argument, Sakurada does indeed provide disclosure upon “the robot being a serial multiple-joint arm robot including a plurality of robot arms serially connected in one string via joints.”  Sakurada also provides disclosure on the robot “moving the tool between the first holding device and the second holding device.”  More specifically, via a tool pot (27) (which is connected to joint 25) and arms 28 and 29 ((hereinafter the horizontal arm (28)) and the vertical arm (29)), the robot can move the tool (T) between the first (12) and second holding devices (13). For example, when the tool (T) is mounted in the first holding device (12), the tool (T) can be removed therefrom by the horizontal arm (28).  The horizontal arm (28) can then supply the tool (T) to the tool pot (27).  After the tool pot (27) is pivoted downward, the vertical arm (29) can remove the tool (T) from the tool pot (27).  The vertical arm (29) can then pass said tool (T) to the second holding device (13).  Thus, in at least this way, the robot can move the tool (T) between 
With respect to claim 7 and Sakurada, Minosawa, and Sato, it is noted that Applicant did not submit any specific arguments.  
With respect to claims 8 and 9 and Sakurada, Minosawa, and Buss, it is noted that Applicant did not submit any specific arguments.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098. The examiner can normally be reached Monday - Friday 8:30 AM- 6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL VITALE/Examiner, Art Unit 3722                                                                                                                                                                                                        

/ERICA E CADUGAN/Primary Examiner, Art Unit 3722